Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 11/18/2021 have been fully considered but they are moot as the arguments are not represented within the claim limitations.  While it appears to be correct that Chien does not teach retroactively updating previously created navigation solutions using new information, this is not claimed in the amendments.  There is no language in the claims that suggest that the update to the navigation solution between the two correction events occur in the future, relative to that particular navigation solution being current.  Chien teaches updating a navigation solution using information between two correction events (see rejection below), and does so constantly when beacon information is not available (every 10 or 0.1 seconds as an example).  Chien uses dead reckoning, so that current navigation solutions are based upon previous navigation solutions.  Essentially, Chien using a speed of turn to update a navigation solution could be considered Chien updating a navigation solution between a first correction event (a turn) and a second correction event (the next automatic update to the navigation solution based on sensor data and dead reckoning).  Additionally, any following (or in this case current) dead reckoning navigation solutions would be based upon previously determined location/movement and would therefore be based upon that previous navigation solution and therefore the speed of turn.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5, 9-10, 13, 15, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al (US Pub 2016/0116291 A1), hereafter known as Chien, in light of Han et al (please refer to attached paper).

For Claim 1, Chien teaches A method for providing an enhanced navigation solution of a device within a platform, the method comprising: ([0037-0038])
a) obtaining motion sensor data from the device, wherein the device has at least one sensor assembly, comprising at least one accelerometer, and wherein the device is conveyed by the platform; ([0074-0076], an accelerometer is suggested as a potential sensor on the vehicle.  [0032] explains how data is received.)
b) generating a trajectory of the platform based at least on the motion sensor data; ([0032], [0071], Figure 4, the data is used to calculate a new location, direction and speed (trajectory))
c) detecting at least a first and second correction event along the trajectory, wherein at least one of the correction events comprises a turn of the platform; ([0068], Figure 4, section 404.  It can be detected that outside navigation system (a beacon, which could be a gps) is unavailable.  At [0067] it is stated that the function can be run constantly, or only when there is a significant change in parameters of a car.  As stated in [0032], [0069-0070], Figure 4, Section 408, the system retrieves information from the sensors including turn radius.  As such, the system detects turns.)
d) estimating speed of turn during the turn of the platform based on measurements from the sensor; and ([0032],[0034], [0044]) 
e) updating navigation solutions of the device between the first and second correction events based at least on the motion sensor data using the estimated speed of turn; and ([0076].  As stated [0067], the system is run constantly. This could be every 10 seconds or 0.1 seconds, as examples according to Chien.  In light of this, Chien meets the claim limitation, because an update to navigation solutions during a turn would be between the first correction event (the turn) and another (one of the many correction events Chien performs while driving, including those that have not happened yet.  Additionally, this would impact navigation solutions after the turn but before the next correction event because as Chien states at [0027], their method uses dead reckoning, which “can mean the process of determining a position by using a previously determined location and advancing the previously determined location by known or estimated information indicative of past movement that has transpired over an amount of time.”  See also [0071], and [0072-0076] Fig. 6.  Of note, the claim limitation does not require the first and second correction events be immediately after one another.  Chien has many (one every 0.1 to 10 seconds, for example), and by selecting any two of the possible correction events, this claim limitation can be met. Additionally, because Chien uses dead reckoning, any dead reckoning based navigation solution at any time is based upon previous navigation solutions, and the information required to create them, such as a speed of turn.
Essentially, Chien using a speed of turn to update a navigation solution could be considered Chien updating a navigation solution between a first correction event (a turn) and a second correction event (the next automatic update to the navigation solution based on sensor data and dead reckoning).  Additionally, any following (or in this case current) dead reckoning navigation solutions would be based upon previously determined location/movement and would therefore be based upon that previous navigation solution and therefore the speed of turn.)
f) enhancing a current navigation solution of the device by correcting the trajectory of the platform based at least on the updated navigation solutions between the first and second correction events.  (As explained above, at [0027],and [0071], any current navigation solutions using dead reckoning are based entirely upon previous dead reckoning information (if it exists), leading the current navigation solution to be based upon a navigation solution that could be interpreted as being created between two correction events, one of which would include a turn. [0047] provides the current location of the vehicle being determined from past and current location information.  Finally, as shown in [0039-0040], [0048], and [0107], the correction and enhancement occurs as a supplement when a gps (or other beacon) signal is lost, which fits the claim limitation for enhancing and correcting.
Essentially, Chien using a speed of turn to update a navigation solution could be considered Chien updating a navigation solution between a first correction event (a turn) and a second correction event (the next automatic update to the navigation solution based on sensor data and dead reckoning).  Additionally, any following (or in this case current) dead reckoning navigation solutions would be based upon previously determined location/movement and would therefore be based upon that previous navigation solution and therefore the speed of turn.)
Chien, however, does not teach estimating speed of turn during the turn of the platform based on measurements from the accelerometer; 
Han, however, does teach estimating speed of turn during the turn of the platform based on measurements from the accelerometer; (Page 4, Section B)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chien’s vehicle navigation method with Han’s method of estimating the speed of the turn using the accelerometer because all methods of trajectory estimation or speed estimation aren’t perfectly accurate, and having redundant systems to compare values of allows for redundancy in case something goes wrong with one of the systems.


For Claim 2, modified Chien teaches The method of claim 1, 
Modified Chien does not teach wherein the speed of turn estimation is based at least in part on centripetal acceleration measured by the sensor assembly.  
Han, however, does teach wherein the speed of turn estimation is based at least in part on centripetal acceleration measured by the sensor assembly.   (Page 4, Section B)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chien’s vehicle navigation method with Han’s method of estimating the speed of the turn using the accelerometer and the centripetal acceleration measured because in conjunction with radius and angular speed, all of which can be known due to accelerometers, trajectory information, and wheel information, the centripetal acceleration can be used to calculate an estimated velocity.  This could be compared to other estimations for redundancy.

For Claim 3, Chien teaches The method of claim 2, 
And calculating a radius for the turn during the trajectory generation step. ([0032], 0070-0071])
Chien does not teach wherein a radius for the speed of turn estimation is derived from the generated trajectory.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that wherein a radius for the speed of turn estimation is derived from the generated trajectory because assuming you calculate direction, speed, and rate of change of direction, the radius should be clear from the trajectory.  It would be obvious to combine this teaching with Chien’s use of calculating a radius for a turn before the trajectory because the radius of the turn might not be necessary for trajectory calculations, and post trajectory calculations could even be more accurate.

For Claim 4, modified Chien teaches The method of claim 1, wherein enhancing the navigation solution comprises determining a position of the platform at one of the turn correction events.  (Figure 4, section 410 includes a new position, and it does this during turns)

For Claim 9, modified Chien teaches The method of claim 1, wherein at least another of the correction events comprises a change in availability of absolute navigational information.  ([0024], [0027], [0035], Figure 1, Figure 4, section 404.  It is identified that the beacon (gps, terrestrial beacons, etc) are not available, so the process is carried out)

For Claim 10, modified Chien teaches The method of claim 1, wherein at least one of the first and second correction events occurs during a period of absolute navigational information unavailability.  ([0024], [0027], [0035], Figure 1, Figure 4, section 404.  It is identified that the beacon (gps, terrestrial beacons, etc) are not available, so the process is carried out).  [0027] explains how this can be done with completely unavailable beacons)

For Claim 13, Chien teaches The method of claim 1, wherein at least another of the correction events comprises a condition having an inferred speed, comprising using a predetermined along-track speed at the another correction event.  ([0069-0071], [0119], Figure 4, Section 406.  When gps signal is lost, the new location, direction, and speed can be determined using historic data, including velocity)
Chien does not teach the use of along-track speed or navigation techniques.
Pillai, however, does teach the use of along-track navigation techniques for platforms. ([0056])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chien’s navigation system with Pillai’s use of along track navigation techniques because along track navigation techniques because they are effective, lighter than alternatives, less complex than alternatives, and good resolution.

For Claim 15, modified Chien teaches The method of claim 1, further comprising updating a state estimation technique with the estimated speed of turn, wherein the state estimation technique used to provide the navigation solution.  ([0070].  Dead reckoning is performed using angular rotation rate (estimated speed of turn from a sensor).  As this process can be carried out constantly, this would qualify as updating the previous dead reckoning calculation)

For Claim 18, modified Chien teaches The method of claim 1, further comprising deriving an error compensation using the estimated speed and applying the error compensation for subsequent determinations of the navigation solution.  ([0099-0103]  shows how beacon based information and sensor information is compared to determine biases and errors.  In [0103] it is explained how a learned correction factor can be created to compensate for them.  The estimated speed does factor into the values that are being compared.)

For Claim 19, Chien teaches The method of claim 1, 
And a correction event being based upon a situation where the beacon based navigation solution is not working (a tunnel). ([0027], Figure 4, 404)
Chien does not teach wherein at least one of the correction events is based at least in part on a confidence measure of the navigation solution.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Chien’s teaching wherein at least one of the correction events is based at least in part on a confidence measure of the navigation solution.  It would be obvious to combine this with Chien’s navigation method because a measure of confidence is a measure of how effectively the solution works.  If there is a reason why the solution is not working (and thus confidence is low or zero), being a sharp turn, a tunnel, a lack of GPS coverage, etc, then it would be obvious to treat that as a correction event.


For Claim 20, modified Chien teaches The method of claim 1, 
Modified Chien does not teach wherein the enhanced navigation solution is selectively applied based on the determined confidence in the motion sensor data.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the enhanced navigation solution is selectively applied based on the determined confidence in the motion sensor data.   It would be obvious to combine this with Chien’s navigation method because a measure of confidence is a measure of how effectively the solution works.  If there is a reason why the sensors are not working well (and thus confidence is low or zero), it would be expected that calculation results using the sensor values as inputs could very easily be inaccurate.  In such a situation, it would be obvious to not integrate this information to other navigation solutions.

For Claim 21, Chien teaches A device for providing an enhanced navigation solution, comprising: ([0037-0038])
a) at least one sensor assembly configured to output motion sensor data for the device when the device is conveyed by a platform, wherein the sensor assembly comprises at least one accelerometer; and ([0074-0076], an accelerometer is suggested as a potential sensor on the vehicle.  [0032] explains how data is received.)
b) at least one processor configured to: ([0017-0018], [0032])
i) generate a trajectory of the platform based at least on the motion sensor data; ([0032], [0071], Figure 4, the data is used to calculate a new location, direction and speed (trajectory))
ii) detect at least first and second correction events along the trajectory, wherein at least one of the correction events comprises a turn of the platform; ([0068], Figure 4, section 404.  It can be detected that outside navigation system (a beacon, which could be a gps) is unavailable.  At [0067] it is stated that the function can be run constantly, or only when there is a significant change in parameters of a car.  As stated in [0032], [0069-0070], Figure 4, Section 408, the system retrieves information from the sensors including turn radius.  As such, the system detects turns.)
iii) estimate speed of turn during the turn of the platform based on measurements from the sensor; ([0032],[0034], [0044])
iv) update navigation solutions of the device between a first and second correction events based at least on the motion sensor data using the estimated speed of turn, and ([0076].  As stated [0067], the system is run constantly. This could be every 10 seconds or 0.1 seconds, as examples according to Chien.  In light of this, Chien meets the claim limitation, because an update to navigation solutions during a turn would be between the first correction event (the turn) and another (one of the many correction events Chien performs while driving, including those that have not happened yet.  Additionally, this would impact navigation solutions after the turn but before the next correction event because as Chien states at [0027], their method uses dead reckoning, which “can mean the process of determining a position by using a previously determined location and advancing the previously determined location by known or estimated information indicative of past movement that has transpired over an amount of time.”  See also [0071], and [0072-0076] Fig. 6.  Of note, the claim limitation does not require the first and second correction events be immediately after one another.  Chien has many (one every 0.1 to 10 seconds, for example), and by selecting any two of the possible correction events, this claim limitation can be met. Additionally, because Chien uses dead reckoning, any dead reckoning based navigation solution at any time is based upon previous navigation solutions, and the information required to create them, such as a speed of turn.
Essentially, Chien using a speed of turn to update a navigation solution could be considered Chien updating a navigation solution between a first correction event (a turn) and a second correction event (the next automatic update to the navigation solution based on sensor data and dead reckoning).  Additionally, any following (or in this case current) dead reckoning navigation solutions would be based upon previously determined location/movement and would therefore be based upon that previous navigation solution and therefore the speed of turn.)
v) enhance a current navigation solution of the device using the estimated speed by correcting the trajectory of the platform based at least on the updated navigation solutions between the first and second correction events.  (As explained above, at [0027],and [0071], any current navigation solutions using dead reckoning are based entirely upon previous dead reckoning information (if it exists), leading the current navigation solution to be based upon a navigation solution that could be interpreted as being created between two correction events, one of which would include a turn. [0047] provides the current location of the vehicle being determined from past and current location information.  Finally, as shown in [0039-0040], [0048], and [0107], the correction and enhancement occurs as a supplement when a gps (or other beacon) signal is lost, which fits the claim limitation for enhancing and correcting.
Essentially, Chien using a speed of turn to update a navigation solution could be considered Chien updating a navigation solution between a first correction event (a turn) and a second correction event (the next automatic update to the navigation solution based on sensor data and dead reckoning).  Additionally, any following (or in this case current) dead reckoning navigation solutions would be based upon previously determined location/movement and would therefore be based upon that previous navigation solution and therefore the speed of turn.)
Chien, however, does not teach estimating speed of turn during the turn of the platform based on measurements from the accelerometer; 
Han, however, does teach estimating speed of turn during the turn of the platform based on measurements from the accelerometer; (Page 4, Section B)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chien’s vehicle navigation method with Han’s method of estimating the speed of the turn using the accelerometer because all methods of trajectory estimation or speed estimation aren’t perfectly accurate, and having redundant systems to compare values of allows for redundancy in case something goes wrong with one of the systems.

Claims 5, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chien in light of Han in light of Pillai et al (US Pub 2013/0282156 A1), hereafter known as Pillai.

For Claim 5, modified Chien teaches The method of claim 4, wherein the position is determined using a corrected speed. ([0070-0071])
Chien does not teach the use of along-track speed or navigation techniques.
Pillai, however, does teach the use of along-track navigation techniques for platforms. ([0056])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chien’s navigation system with Pillai’s use of along track navigation techniques because along track navigation techniques because they are effective, lighter than alternatives, less complex than alternatives, and good resolution.

For Claim 14, Chien teaches The method of claim 13, 
Chien does not teach wherein the predetermined along-track speed is determined statistically.  
Pillai, however, does teach the use of along-track navigation techniques for platforms. ([0056])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chien’s navigation system with Pillai’s use of along track navigation techniques because along track navigation techniques because they are effective, lighter than alternatives, less complex than alternatives, and good resolution.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to determine the predetermined speed statistically because an average or a mean would both be good ways to take a large number of data points and find the most representative value, and these are statistical methods.

For Claim 16, Chien teaches The method of claim 15, wherein updating the state estimation technique comprises proportionally applying a corrected speed proportionally over an interval.  ([0070].  Dead reckoning is a technique in which estimations of speed, heading direction, and course are used to estimate a future location over an elapsed time.  Because the method Chien uses is dead reckoning, it meets this claim limitation.)
Chien does not teach the use of along-track speed or navigation techniques.
Pillai, however, does teach the use of along-track navigation techniques for platforms. ([0056])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chien’s navigation system with Pillai’s use of along track navigation techniques because along track navigation techniques because they are effective, lighter than alternatives, less complex than alternatives, and good resolution.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chien in light of Han, in light of Pillai, in light of Cordova et al (US Pub 2017/0138737 A1), hereafter known as Cordova.

For Claim 11, modified Chien teaches The method of claim 1, 
Chien does not teach wherein at least another of the correction events comprises a detected stationary period based on acceleration measurements from the accelerometer, further comprising estimating along-track speed at the another correction event as zero.  
Cordova, however, does teach wherein at least another of the correction events comprises a detected stationary period based on acceleration measurements from the accelerometer, further comprising estimating speed at the another correction event as zero.  ([0038], [0119], the accelerometer is used to detect motion of the vehicle to be combined with GPS data for a more accurate solution.  It is inherent that if the accelerometer detect a stationary period, then it indicate that the speed is zero for that period.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chien’s navigation system with Cordova’s teaching of using an accelerometer to determine motion, and determining that no motion equal no speed because when there is no movement, it is a good opportunity to make sure that the location recorded by sensors/gps lines up as the location will be held for an amount of time, and accelerometers are capable of determining if speed is zero from noise and rate of changes of acceleration.
Pillai, however, does teach the use of along-track navigation techniques for platforms. ([0056])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chien’s navigation system with Pillai’s use of along track navigation techniques because along track navigation techniques because they are effective, lighter than alternatives, less complex than alternatives, and good resolution.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chien in light of Han, in light of Pillai, in light of Cordova, in light of Keal et al (US Pub 2012/0323520 A1), hereafter known as Keal.

For Claim 12, modified Chien teaches The method of claim 11, 
Modified Chien does not teach wherein the stationary period is detected at least in part by analyzing moments of the motion sensor data to determine whether the signal is close to Gaussian.  
Keal, however, does teach wherein the stationary period is detected at least in part by analyzing moments of the motion sensor data to determine whether the signal is close to Gaussian.   ([0005])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine modified Chien’s navigation system with Keal’s teaching of analysis of signals for Gaussian noise to determine if a sensor is stationary because, sensors will often give off random noise if they are not receiving inputs and that could be interpreted as many small inputs, even when it’s purely random white noise.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chien in light of Han, in light of Georgy et al (US Pub 2012/0221244 A1), hereafter known as Georgy.
For Claim 22, modified Chien teaches The device of claim 21, 
Modified Chien does not teach wherein the sensor assembly comprises an inertial sensor implemented as a Micro Electro Mechanical System (MEMS).
Georgy, however, does teach wherein the sensor assembly comprises an inertial sensor implemented as a Micro Electro Mechanical System (MEMS). ([0140])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chien’s navigation method with Georgy’s method of having an inertial sensor implemented as MEMS because inertial instruments are valuable in determining motion in a vehicle, and MEMS are known to be low cost, lightweight, and low power.

Allowable Subject Matter
Claims 6-8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jahangir et al (US Pub 2011/0299733 A1) relates to along track technology on platforms.  Tan et al (US Pub 2010/0332125 A1) relates to calculating angular velocities using sensors. Bobye et al (US Pub 2018/0292212 A1) relates to using accelerometers and dead reckoning methods to calculate position.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.G./Examiner, Art Unit 3664         
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664